USCA4 Appeal: 22-6459      Doc: 8        Filed: 08/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6459


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DANIEL DEWAYNE WOOD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00303-WO-16)


        Submitted: August 19, 2022                                        Decided: August 25, 2022


        Before AGEE and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Daniel Dewayne Wood, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6459         Doc: 8         Filed: 08/25/2022   Pg: 2 of 2




        PER CURIAM:

              Daniel Dewayne Wood appeals the district court’s order denying his motions for

        compassionate release.         We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. United States v. Wood,

        No. 1:18-cr-00303-WO-16 (M.D.N.C. Feb. 25, 2022). We deny Wood’s motion to appoint

        counsel and dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                       2